wer erm ry eee ~~ a -

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed:

3:21MJ218
6/2/2021 (©. ober

 

Copy of warrant and inventory left with:

(eSh od Residence

 

 

Inventory made in the presence of :

ro Via and

sem Dek Sanders

 

Inventory of the property taken and name of any person(s) seized:

See odkachredd bE A

\>-

 

Certification

 

| declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

Date: & [lo |e. 2

oo SA. Epo TY

 

  

Lo

Executh® officer 's signature
ot

Printed heme and title

 

 
© 0 eee bc 0 G0 6 6s Be

Gu) U.S, GOVERNMENT PAINTING OFFICE: 2009-355.4068 :

ET
U.S, DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION

| | RECEIPT FOR CASH OR OTHER ITEMS
TO: (Name, Title, Addross (including ZIP GODE}, if applicabla) FILE NO, : lee IDENTIFIER

(2 wn : Cree. FILE TITLE

G ee. Cee$ St DATE
amfctl ot " Qe aAadget

aansionaie ce OFFICE

 

 

 

 

  

 

 

 

 

 

 

 

ei eee Se ert 3
low Jc 4 ~~ Le
ich: =a ie rate my © mao ay by ‘ . ving dese eu le sc eo emt al S : " Wendy) PS 2s ort
"AMOUNT of QUANTITY | : DESCHIPTION OF ITEM(S) 7 PURPOSE It Applica abe
/ Fitay 125 -2lvi133_ >» Mag — Lips soit Bs oa Stench
SS a —_-— = es

 

 

is ee
< 5

x ae

 

 

 

 

 

 

 

 

 

 

 

 

we aS
aa =
~

 

 

 

 

 

 

RECEIVED BY a7 NAME AND TITLE (Print or Type)
7 Po U Type -

WITNESSED BY ae NAME AND TITLE (Print or Typa)
5 Pit. bntunm SAavbiys /s¢0\

 
